Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 3/18/2022.  Claims 1-11 and 14-15 are currently pending within this application.

Claim Rejections
2.	The previous rejections of the claim 11 under 35 USC 112 , claims 1-3, 12, and 14 under 35 USC 102, and claims 1-11, and 15 under 35 USC 103 are withdrawn in response to amended claims filed on 3/18/2022.

Allowable Subject Matter
3.	Claims 1-11 and 14-15 are allowed.

4.	The following is an Examiner’s statement for the reasons of allowance:

5.	Independent claim 1 is directed towards an AI server that includes/performs the operations of at least “a communicator in communication with an electronic device; a memory for storing data; and a processor configured to: receive an ingredient image from the electronic device; provide the ingredient image to an artificial intelligence model to obtain a food name corresponding to the ingredient image; and transmit a wherein the communicator is in communication with a plurality of electronic devices, wherein the artificial intelligence model is a neural network trained using images of ingredients and food names of final foods produced using the ingredients received from the plurality of electronic devices, and wherein the processor is configured to: receive an image of first ingredients and a first final food product image produced using the first ingredients from a first electronic device among the plurality of electronic devices; obtain a first food name of a food produced using the first ingredients, using the first final food product image; and label the first food name on the image of the first ingredients to train the artificial intelligence model.”
  	The cited and considered prior art, specifically those cited and relied upon in conjunction with the previous Office action as well as those cited in conjunction with the instant Office action, fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claim 1 is allowed.
	Claims 2-11 and 14-15 are allowed for being dependent upon allowed base claim 1.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664